DETAILED ACTION
This office action is in response to the amendments filed on 03/29/2021.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/29/2021 in Remarks pg 9-10 regarding the 35 USC 103 rejections with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 9-11, 15, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananian (US 2003/0028451 A1) in view of Clare et al. (hereinafter Clare, US 7,409,208 B1) in view of Slosar et al. (hereinafter Slosar, US 2018/0367629 A1) in view of Ramaratnam et al. (hereinafter Ram, US 2013/0275247 A1).

receiving, by a computing device of a digital services framework, a data container (Ananian: Fig.15 catalog entry) for a content package (Ananian: Fig.15 user personalized catalog) comprising one or more semantics for populating the content package with selected types of information associated with a product or service (Ananian: detailed information in side of the catalog entry, Fig.4B, and para.0132 “The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry. Only a minimum data set is required. However, the Vendor can provide a richer data set, which does not exceed the preset range.” para.0527 “Vendor interface 2120 also typically includes a “register product/create catalog entry” selector 2170 configured to enable a vendor to create and register a product 2060 with catalog server system 2010, by creating a catalog entry 2040 and storing the catalog entry in vendor profile 2115 on data store 2100.” the vender is able to create a catalog entry which using CPT format, such as in Fig. 4B, each catalog entry includes various types of information in a topological format for the user to receive as a catalog, as described in para.0173.); 
analyzing an organizational structure (Ananian: para.0227-para.0228 Peer Share Data Store) between and within networked tenants of the digital services framework (Ananian: para.0538 “The method may further include identifying peers of a user, and providing the peers access to at least a portion of the user personalized catalog. The method also may include storing peer data for each user of the catalog system. The peer data typically includes a list of a user's peers and settings specifying which, if any, of the user personalized catalog entries to share with a user's peers. Further, the method may include sharing information related to the peer data with third parties in an anonymous manner that does not reveal a user's identity.” the peers list is analyzed based on the settings based in Peer Share Data Store to determine which of the users peers can also view the user personalized catalog.); 
analyzing a data topology (Ananian: para.0525 “based on related or linked product attributes, as well elements of the user profile, such as personal data (personal attributes of the user), asset data (information on personal assets of the user), catalog data (information on the user's personalized catalog), and peer data (information related to which of a selected group of user peers may view the user personalized catalog)” related/linked product attributes and other types of data used to form a data topology that is used to recommend items to put in the catalog) and 
hierarchical structures associated with the product or service (Ananian: para.0191 “The present invention provides for a flexible implementation of the multi-tier Catalog Profile Template (CPT) 400 to support the Supply Chain Hierarchy depicted in FIGS. 5a and 5b. The best-case "ground-up" scenario involves the CPG Manufacturer initiating a multi-tier template for a unique product, incorporating the necessary distribution levels according to their actual selling channels to the ultimate end-user. However, a "top-down" scenario could also be implemented, whereby a Retailer initiates a template for a product that is not yet registered in the CSS. The Retailer can then offer the template to the supplier of the product for them to contribute their information, to participate in managing their portion of the template, and to receive the benefits of the information reporting available in the VCA 223. The multi-tier template therefore creates a structure for all supply chain participants to interact with each other in a synchronistic way through a unified interface toolset in the VCA as depicted in FIG. 5b. At the consumer's discretion it can also establish an active link into the supply chain so there is information continuity regardless of changes in the participants in the hierarchy. ” the hierarchical structure associated with the supply chain of the item in the catalog can be used to continuously update the catalog that is sent to the consumer.)  
to generate announcements indicative of individualized content packages for recipients for the content package (Ananian: para.0525 “The user-personalized catalog 2020 typically contains information on products selected by the user, and may also contain information on products recommended by catalog generation engine 2070, based on related or linked product attributes, as well elements of the user profile, such as personal data (personal attributes of the user), asset data (information on personal assets of the user), catalog data (information on the user's personalized catalog), and peer data (information related to which of a selected group of user peers may view the user personalized catalog).” the user-personalized catalog is generated for the recipient based on the above information); 
recipients, the announcements (Ananian: para.0521 “The catalog server system includes a catalog generation engine 2070 configured to create the user personalized catalog 2020 with product catalog entries of products selected by the user, as well as products recommended by a catalog generation engine, as shown in FIG. 15.” para.0535 “At 2508, the method typically includes creating a personalized user catalog including the product catalog entry for the selected product.” para.0536 “At 2510, the method typically includes displaying the user catalog on the user interface of the user communication device.” after producing the catalog on the catalog server system, the catalog can be displayed on the user device 2030 after it is sent.); 
based on the analysis of the organizational structure (Ananian: para.0227-para.0228 peer share data store para.0525 peer data used to populate the catalog) 
data topology (Ananian: para.0525 related/linked product attributes form a data topology that is used to recommend items to put in the catalog) and 
semantics (Ananian: detailed information in side of the catalog entry, Fig.4B, and para.0132 “The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry. Only a minimum data set is required. However, the Vendor can provide a richer data set, which does not exceed the preset range.” para.0527 “Vendor interface 2120 also typically includes a “register product/create catalog entry” selector 2170 configured to enable a vendor to create and register a product 2060 with catalog server system 2010, by creating a catalog entry 2040 and storing the catalog entry in vendor profile 2115 on data store 2100.” the vender is able to create a catalog entry which using CPT format, such as in Fig. 4B, each catalog entry includes various types of information in a topological format for the user to receive as a catalog, as described in para.0173.), 
selectively populating instances of the container for tenants (Ananian: para.0525 “The user-personalized catalog 2020 typically contains information on products selected by the user, and may also contain information on products recommended by catalog generation engine 2070, based on related or linked product attributes, as well elements of the user profile, such as personal data (personal attributes of the user), asset data (information on personal assets of the user), catalog data (information on the user's personalized catalog), and peer data (information related to which of a selected group of user peers may view the user personalized catalog).” the user-personalized catalog is generated for the recipient based on the above information) and 
sending, to the tenants, the populated instances of the content package (Ananian: para.0521 “The catalog server system includes a catalog generation engine 2070 configured to create the user personalized catalog 2020 with product catalog entries of products selected by the user, as well as products recommended by a catalog generation engine, as shown in FIG. 15.” para.0535 “At 2508, the method typically includes creating a personalized user catalog including the product catalog entry for the selected product.” para.0536 “At 2510, the method typically includes displaying the user catalog on the user interface of the user communication device.” after producing the catalog on the catalog server system, the catalog can be displayed on the user device 2030 after it is sent.)
However Ananian does not explicitly disclose analyzing an organizational structure between and within networked tenants of the digital services framework to identify one or more recipients for the content package, to generate announcements indicative of individualized content packages for the identified recipients for the content package; wherein the analyzing the data topology and hierarchical structures comprises generating a connected graph and traversing across links to identify associations between nodes, sending, to the identified recipients, the announcements; receiving requests for subscriptions to the content package; based on the analysis of data topology including the associations, and user-defined rules, selectively populating instances of the container for tenants who have subscribed to the content package; sending, to the subscribed tenants the populated instances of the content package; sending, to the subscribed tenants, the populated instances of the content, based on distribution data flows that are identified based at least in part on the analysis of the data topology and hierarchical structures. 
Clare discloses receiving requests for subscriptions to the content package (Clare: col.9 lines 10-21 “To enhance the Software download service, the catalog presentation for each user is personalized. In one example, the individual users can self-subscribe to custom catalogs of available programming, by providing filter criteria, which the download systems use to filter the listing of available programs that are presented to the particular user. In another example, the user-input preferences may specify priorities for organizing items in the catalogs. In addition or as an alternative to user specified priorities or filter criteria, the preferences may utilize other types of information, such as user demographic information and/or history data relating to usage of the network and/or download service.” a user can self-subscribe to a custom catalog based on use defined rules/preferences.); 
based on the analysis of user-defined rules, selectively populating instances of the container for tenants who have subscribed to the content package (Clare: col.13 lines 42-63 “In the next step (S2), the database 45 and the interface 45 provide a listing of available software to the customer application preference proxy 51. Typically, this listing includes all available programs that are compatible with the particular model of mobile station 5. The customer application preference proxy 51 also receives a profile for the user of mobile station 5, including the user's preferences, from the database 43. As part of the processing at S2 in FIG. 3, the customer application preference proxy 51 applies the user profile preferences to the received list of applications, e.g. to filter or prioritize the available catalog information. In the filter example shown, the proxy 51 limits the information about available software to those applications meeting certain criteria specified by the profile and organizes or prioritizes the remaining information in accordance with any preference specified in the profile. Of course other filtering schemes and other techniques to arrange the filtered data may be utilized, and the catalogs could include information about other forms of available Software. In the example, the customer application preference proxy 51 sends the filtered information regarding available applications through the network to the mobile station 5, for presentation to the user.” the catalog is filtered and organized based on the users preferences for the subscribed user, which are user-defined rules.); 
sending, to the subscribed tenants, the populated instances of the content package (Clare: Col.3 lines 16-20 “Means, associated with the system, are provided for developing and sending personalized catalogs of available software to users of mobile stations.” col.9 lines 44-49 “This discussion will focus on use of the server 41 to allow users to self-subscribe to personalized catalogs, for the program download service. The server 41 may provide a variety of other related functions. Such as on-line customer Support and/or on-line initial subscription to the download service and/or to other services available through the network 1.” subscribed users are sent their personalized catalogs.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ananian with Clare in order to incorporate receiving requests for subscriptions to the content package; based on the analysis of user-defined rules, selectively populating instances of the container for tenants who have subscribed to the content package; sending, to the subscribed tenants, the populated instances of the content package.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing a more convenient way to present available products to a user based on his/her needs (Clare: col.2 lines 18-31).
However Ananian-Clare does not explicitly disclose analyzing an organizational structure between and within networked tenants of the digital services framework to identify one or more recipients for the content package; to generate announcements indicative of individualized content packages for the identified recipients for the content package, wherein the analyzing the data topology and hierarchical structures comprises generating a connected graph and traversing across links to identify associations between nodes; sending, to the identified recipients, the announcements; data topology including the associations, sending, to the subscribed tenants, the populated instances of the content, based on distribution data flows that are identified based at least in part on the analysis of the data topology and hierarchical structures.
Slosar discloses analyzing an organizational structure (Slosar: Fig. 4) between and within networked tenants of the digital services framework to identify one or more recipients for the content package (Slosar: para.0054 “Multiple users/consumers may also be targeted for the same notification. Once the subscriber 310 identifies one or more consumers/users for such targeted marketing, he can select those users via the push notification section in his application.” para.0055 “In addition to individual targeted marketing, the disclosed platform also allows a subscriber to create various groups for targeted marketing. FIG. 4 illustrates a high-level diagram 400 representing of a single subscriber 410 targeting two distinct groups of consumers 420, 430 among a large number of users/customers of his unique application. In such embodiments, the subscriber 410, again through his unique application, can place certain consumers/users of his application in one or more groups. Then, using the technique described above for the individual targeted marketing, the subscriber 410 can have the platform send desired content to just those groups 420, 430, or even different content to different groups. FIG. 4 illustrates a small number of the subscriber's consumers designed in in one group 420, and a larger number of consumers designated in a second group 430, while about one-half of the subscriber's consumers are not in either of these groups” subscribers that the messages are sent to can be based on designated groups of consumers, these groups are an organizational structure); 
to generate announcements indicative of content packages for the identified recipients for the content package (Slosar: para.0055 “FIG. 4 illustrates a small number of the subscriber's consumers designed in in one group 420, and a larger number of consumers designated in a second group 430, while about one-half of the subscriber's consumers are not in either of these groups. As such, the subscriber 410 may send distinct content to the two groups 420, 430 of consumers, while no such notifications are sent to the consumers not designated in these groups.” based on the groups identified, the particular recipients for the message can have notifications generated.); 
sending, to the identified recipients, the announcements (Slosar: para.0055 “FIG. 4 illustrates a small number of the subscriber's consumers designed in in one group 420, and a larger number of consumers designated in a second group 430, while about one-half of the subscriber's consumers are not in either of these groups. As such, the subscriber 410 may send distinct content to the two groups 420, 430 of consumers, while no such notifications are sent to the consumers not designated in these groups.” notifications are sent to only the identified users.);; 
based on distribution data flows that are identified based at least in part on the analysis of the data topology (Slosar: para.0009 “Such a processor may be configured to receive a request for a push notification from a subscriber via their unique application, to identify one or more user computing devices having the requesting subscriber's unique application installed thereon using associations of the unique application tag assigned to the requesting subscriber's unique application and the unique device IDs, and then to cause the push notification to be sent to one or more of the identified user computing devices via the requesting subscriber's unique application installed thereon.” the data topology consists of particular devices that have the unique application and device id of the groups identified when sending the message above.) and 
hierarchical structures (Slosar: para.0060 “Thus, the disclosed platform provides the potential for notifications to be sent to any device installing a platform application, whether they are downline, upline or laterally sent. “ para.0061 “FIGS. 9-19 illustrate some of the various options for sending push notifications within an organization having a hierarchically arrangement for its members/employees, such as a Multi-Level Marketing (MLM) company, using a platform according to the disclosed principles. Other exemplary organizations in which the illustrated principles may be implemented could include law firms and other businesses having an express hierarchy of owner(s), principles, partners, associates, support staff and other employees. In these exemplary embodiments, the pinnacle of the figures may be the head (person or collection of persons, such as a Board of Directors) of the MLM or other hierarchically arranged company, and the dots beneath the pinnacle dot represent various levels of members/subscribers, who would each have their own unique application within the disclosed platform. In MLM embodiments, the members/subscribers would be the independent business operators (IBOs) selling products on behalf of the MLM at various levels of the hierarchy within the MLM. The customers or users are represented by the "C" blocks in the later figures, and these users are the customers of one or more of the D30 subscribers. In each figure, the sender desiring to send the notification is denoted by an "S" and the targeted receivers of that notification are the lightly shaded dots. The darkened dots are subscribers/members that would not receive the notification” It can be seen in Fig. 9-19, especially in 14 and 18, that the push message can be set to only deliver to a particular group of individuals in the organizational structure of subscribers in the system based on their relative position in the hierarchy.)

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of effectively pushing new products to groups of people (Slosar: para.0005).
However Ananian-Clare-Slosar does not explicitly disclose wherein the analyzing the data topology and hierarchical structures comprises generating a connected graph and traversing across links to identify associations between nodes, and therefore also does not disclose the data topology including the associations.
Ram discloses wherein the analyzing the data topology and hierarchical structures (Ram: para.0073 “The catalog database 302 may additionally include hierarchy data 458. The hierarchy data may define an item hierarchy 460, including classes and subclasses of items and assignments of particular items to particular classes and subclasses.” ) 
comprises generating a connected graph (Ram: para.0176 the path includes the associations of a node to each node going up to its root node) 
and traversing across links to identify associations between nodes (Ram: para.0176 “An item hierarchy, as discussed above, may be denormalized 2304 or otherwise traversed to determine the eligibility of the item. As noted above, an eligibility specification applied to a node of the hierarchy may also be applied to descendent nodes. Accordingly, the hierarchy may be analyzed to determine whether any eligibility restriction has been applied to a parent node of any of the selected items. This may include traversing up the hierarchy until a node with an eligibility restriction is encountered. In some embodiments, a hierarchy "path" may be stored as part of an item record indicating the path from an item up through the nodes of the hierarchy to a root node, such that traversal is not necessary. In such embodiments, the nodes of the path may be analyzed from specific to general until an eligibility restriction is encountered. Any other method for traversing a hierarchy may also be used to determine the item eligibility.” associations between nodes are identified using the path traversed via the Hierarchy to determine eligibility of an item.), and
the data topology including the associations (Ram: para.0073, “The catalog database 302 may additionally include hierarchy data 458. The hierarchy data may define an item hierarchy 460, including classes and subclasses of items and assignments of particular items to particular classes and subclasses. For example, the class power tools could have a subclass of lawn equipment, and the subclass of lawn equipment could have its own subclass of lawnmowers. A particular lawnmower could then be an item assigned to this lawnmower subclass” hierarchy data 458 defined the data topology, which shows association of each item).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ananian-Clare-Slosar with Ram in order to incorporate wherein the analyzing the data topology and hierarchical structures comprises generating a connected graph and traversing across links to identify associations between nodes, and the data topology including the associations.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of more accurately determining availability and eligibility of an item using parent node definitions/ restrictions of an item (Ram: para.0174, para.0176.).

Regarding Claim 2, Ananian-Clare-Slosar-Ram discloses claim 1 as set forth above.
Ananian further discloses wherein the data topology includes rules of authorization (Ananian: para.0127 “CMS technology also generally provides "workflow" tools that enable the construction of approval lists, for instance, that would reflect a chain of management approval steps necessary for any particular type of document. In this way, corporate policies and procedures can be embedded into the CMS as business rule logic. The use of pre-defined templates also ensures consistency with the design and appearance standards required by most organizations.”).
and tenant credential flows (Ananian: para.0196 “The CSS can protect company communication and data resources against unauthorized access, and authenticate communication to verify the sender's identity. Unlike the Internet, which is open to almost anyone, the CSS maintains controlled, password-protected access. Such security can be multi-layered and encrypted using any current or future encryption technology. The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches. The CSS creates a mutual advantage for both the Vendor 112 and User 111. The present invention provides a User-managed e-Catalog system that enables anonymous, real-time transactional information feedback and information to Vendors, and every participant in the supply and service chain instantaneously and simultaneously.” para.0312-para.0313, a pin can be used to sign in, this would also be considered tenant credential flows.  the system incorporate password protected access, thereby require tenant credential flows.).

Regarding Claim 3, Ananion-Clare-Slosar-Ram discloses claim 1 as set forth above.
Ananian further discloses wherein the organizational structure includes models (Ananian: para.02228 “peer shared items (sent by the User 111), logs of peer shared catalogs received” both of these types of information includes models of the item that was shared, and/or it can be seen in Fig. 4B that the catalogs that are shared includes actual models of the item which includes its attributes.) and inventory levels (Ananian: para.0101 inventory analysis, para.0196 inventory replenishment procedures, para.0488 inventory control).

Regarding Claim 9-11, it lists all of the same elements as claim 1-3, but in A device comprising:  23one or more processors; a memory in communication with the one or more processors, the 

Regarding Claim 15, it lists all of the same elements as claim 1, but in A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for (Ananian: para.0535-para.0525 shows server devices performing the tasks. of the catalog server system.  ) Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 15.

Regarding Claim 20, Ananian-Clare-Slosar-Ram discloses claim 15 as set forth above.
Ananian further discloses the data topology includes rules of authorization (Ananian: para.0127 “CMS technology also generally provides "workflow" tools that enable the construction of approval lists, for instance, that would reflect a chain of management approval steps necessary for any particular type of document. In this way, corporate policies and procedures can be embedded into the CMS as business rule logic. The use of pre-defined templates also ensures consistency with the design and appearance standards required by most organizations.”) and tenant credential flows (Ananian: para.0196 “The CSS can protect company communication and data resources against unauthorized access, and authenticate communication to verify the sender's identity. Unlike the Internet, which is open to almost anyone, the CSS maintains controlled, password-protected access. Such security can be multi-layered and encrypted using any current or future encryption technology. The CSS can also help a customer obtain needed product and service information that can include updated technical specifications, pricing, reports and inventories. Additionally, restocking and inventory replenishment procedures can be accurately monitored, and users of the system can perform powerful `parametric` searches. The CSS creates a mutual advantage for both the Vendor 112 and User 111. The present invention provides a User-managed e-Catalog system that enables anonymous, real-time transactional information feedback and information to Vendors, and every participant in the supply and service chain instantaneously and simultaneously.” para.0312-para.0313, a pin can be used to sign in, this would also be considered tenant credential flows.  the system incorporate password protected access, thereby require tenant credential flows.); and 
the organizational structure includes models (Ananian: para.02228 “peer shared items (sent by the User 111), logs of peer shared catalogs received” both of these types of information includes models of the item that was shared, and/or it can be seen in Fig. 4B that the catalogs that are shared includes actual models of the item which includes its attributes.) and inventory levels (Ananian: para.0101 inventory analysis, para.0196 inventory replenishment procedures, para.0488 inventory control).

Claim 4, 12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananian (US 2003/0028451 A1) in view of Clare et al. (hereinafter Clare, US 7,409,208 B1) in view of Slosar et al. (hereinafter Slosar, US 2018/0367629 A1) in view of Ramaratnam et al. (hereinafter Ram, US 2013/0275247 A1) in view of Leach et al. (hereinafter Leach, US 2017/0213239 A1).
Regarding Claim 4, Ananian-Clare-Slosar-Ram discloses claim 1 as set forth above.
Ananian further discloses wherein the analyzing the organizational structure comprises: 
identifying a product or service associated with the content package (Ananian: Fig.4B, and para.0132 “The CSS profiles every catalog entry using the Catalog Profile Template (CPT) which may be an XML schema, designed for the Vendor's particular product type(s) and industry. Only a minimum data set is required. However, the Vendor can provide a richer data set, which does not exceed the preset range.” para.0527 “Vendor interface 2120 also typically includes a “register product/create catalog entry” selector 2170 configured to enable a vendor to create and register a product 2060 with catalog server system 2010, by creating a catalog entry 2040 and storing the catalog entry in vendor profile 2115 on data store 2100.” the system identifies the product.);
“Vendor profile 2115 may also include a plurality of partner alliances which include other entities such as retailers, manufacturers, or suppliers with which a particular vendor is aligned.”) storing thereon identifiers of tenants associated with the product or service (Ananian: para.0530 “For example, the catalog server system may be configured to recommend tires to fit rims that have been cataloged by a user, irrespective of whether a vendor alliance exists between the vendor of the rims and the vendor of the tires. In this case the vendor of the rims and the vendor the tires typically agree on a common program logic for interrelating the tires to the rims via the catalog server system.” when a set of rims are cataloged by the user, the system can access a database that contains the supplier for tires that would fit those rims.).
However Ananian-Clare-Slosar-Ram does not explicitly disclose determining transactional associations between the identified tenants and additional users; and 22generating a list of recipients for the content package based on the identified tenants and additional users.
Leach discloses determining transactional associations between the identified tenants (Leach: para.0020 third party online shopping websites) and additional users (Leach: para.0020 “An audience list provider 190 can also be an advertiser who is interested in targeting groups of users associated with specific products or services, or may be a separate data aggregator that determines the audience list 192. In one embodiment, the audience list provider 190 receives audience data, for example, name, email address and interests on products or services by using different kinds of tracking methods, for example, cookies and tracking tags and pixels. In another embodiment, an audience list provider 190 receives a user's purchasing intentions from third-party online shopping websites which has a shopping history record of that user. The audience list 192 provided by the audience list provider 190 can be, for example, an auto-intender list that targets people in the car-purchasing market, or a dog-food buyer list which targets people who want to buy dog food.” users who have particular shopping histories are identified based on analyzing the shopping histories from those websites..); and 
22generating a list of recipients for the content package based on the identified tenants and additional users (Leach: para.0020 “In some embodiments, multiple audience lists that identify different groups of users with different targeting purposes can be provided to the advertisement impression management system 160 or to advertising publishers 120.” based on the analysis, different lists of recipients for ad targeting can be identified for particular products.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ananian-Clare-Slosar-Ram with Leach in order to incorporate determining transactional associations between the identified tenants and additional users; and 22generating a list of recipients for the content package based on the identified tenants and additional users.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of accurate targeting users with relevant product recommendations (Leach: para.0003).

Regarding Claims 12 and 16, they do not disclose nor further define over the limitations of claim 4, therefore claims 12 and 16 are rejected under the same rationale as claim 4.

Claim 5, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananian (US 2003/0028451 A1) in view of Clare et al. (hereinafter Clare, US 7,409,208 B1) in view of Slosar et al. (hereinafter Slosar, US 2018/0367629 A1) in view of Ramaratnam et al. (hereinafter Ram, US 2013/0275247 A1) in view of Bastien et al. (hereinafter Bastien, US 2015/0120479 A1) further in view of Khanna et al. (hereinafter Khanna, US 2019/0286890 A1).
Regarding Claim 5 Ananian-Clare-Slosar-Ram discloses claim 1 as set forth above.
Ananian further discloses wherein the analyzing the data topology comprises: 
based on the one or more semantics and the selected types of information, identifying one or more data stores (Ananian: para.0529 “Vendor profile 2115 may also include a plurality of partner alliances which include other entities such as retailers, manufacturers, or suppliers with which a particular vendor is aligned.”) storing thereon data associated with the product or service (Ananian: para.0530 “For example, the catalog server system may be configured to recommend tires to fit rims that have been cataloged by a user, irrespective of whether a vendor alliance exists between the vendor of the rims and the vendor of the tires. In this case the vendor of the rims and the vendor the tires typically agree on a common program logic for interrelating the tires to the rims via the catalog server system.” when a set of rims are cataloged by the user, thereby causing the semantics of the product information to be inserted into the catalog, such as in Fig. 4B, the system can access a database that contains the supplier for tires that would fit those rims.).
However Ananian-Clare does not explicitly disclose accessing the one or more data stores to extract transactional associations for operational instances of the product or service; and based on the extracted transactional associations, generating a list of tenants and additional users that have a threshold likelihood of use for the content package.
Slosar discloses generating a list of tenants and additional users for the content package (Slosar: Slosar: para.0054 “Multiple users/consumers may also be targeted for the same notification. Once the subscriber 310 identifies one or more consumers/users for such targeted marketing, he can select those users via the push notification section in his application.” para.0055 “In addition to individual targeted marketing, the disclosed platform also allows a subscriber to create various groups for targeted marketing. FIG. 4 illustrates a high-level diagram 400 representing of a single subscriber 410 targeting two distinct groups of consumers 420, 430 among a large number of users/customers of his unique application. In such embodiments, the subscriber 410, again through his unique application, can place certain consumers/users of his application in one or more groups. Then, using the technique described above for the individual targeted marketing, the subscriber 410 can have the platform send desired content to just those groups 420, 430, or even different content to different groups. FIG. 4 illustrates a small number of the subscriber's consumers designed in in one group 420, and a larger number of consumers designated in a second group 430, while about one-half of the subscriber's consumers are not in either of these groups” subscribers that the messages are sent to can be based on designated groups of consumers, these groups are an organizational structure).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of effectively pushing new products to groups of people (Slosar: para.0005).
However Ananian-Clare-Slosar-Ram does not explicitly disclose accessing the one or more data stores to extract transactional associations for operational instances of the product or service; and based on the extracted transactional associations, generating a list of tenants and additional users that have a threshold likelihood of use for the content package.
Bastien discloses accessing the one or more data stores to extract transactional associations for operational instances of the product or service (Bastien: para.0024 “At 110 the processor creates different product template exports for different ones of the consuming systems in communication with the repository by translating the product template conditional behavior properties (and any associated offer attribute specifications as needed) into their respective different tool-specific syntaxes that are executable by rules engines of each of the systems at run-time. The product template exports are also stored in the catalog 108. At 112 the translated product template behavioral properties are exported from the catalog 108 to the consuming systems associated with the syntaxes of the translations, for use with their respective rule engines.” system determines associations with client devices that have operational instances of the services, and provides product templates that are related to the operation of the product or service.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ananian-Clare-Slosar-Ram with Bastien in order to incorporate accessing the one or more data stores to extract transactional associations for operational instances of the product or service.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing an offer for a service that is compatible the recipient devices (Bastien: para.0023-para.0024).

Khanna discloses generating a list of tenants and additional users that have a threshold likelihood of use for the content package (Khanna: para.0035-para.0036 “In some embodiments, the algorithm provides a plurality of suggestions ranked by probability (e.g., confidence factor) that a particular suggestion would be helpful for this particular user 250 in the electronic presentation document 220. In some embodiments, only one suggestion is presented. In some embodiments, a threshold quantity of suggestions (e.g., three) are presented. In some embodiments, suggestion(s) having a probability (e.g., confidence factor) greater to or equal than a threshold are presented.”  the confidence factor represents how helpful an item would be to a user, and this value is compared to a threshold to be recommended to a user. Khanna generates a list of one user, with the threshold likeliness of use for three suggestions.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ananian-Clare-Slosar-Ram-Bastien with Khanna in order to incorporate generating a list of tenants and additional users that have a threshold likelihood of use for the content package.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improved customer experience by only promoting items to certain customer that are likely to find the suggestions helpful (Khanna: para.0035-para.0036).

Regarding Claims 13 and 17, they do not teach nor further define over the limitations of claim 5, therefore claims 13 and 17 are rejected under the same rationale as claim 5.

Claim 6, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ananian (US 2003/0028451 A1) in view of Clare et al. (hereinafter Clare, US 7,409,208 B1) in view of Slosar et al. (hereinafter Slosar, US 2018/0367629 A1) in view of Ramaratnam et al. (hereinafter Ram, US 2013/0275247 A1) in view of Bastien et al. (hereinafter Bastien, US 2015/0120479 A1).

Ananian further discloses wherein selectively populating comprises: identifying one or more data stores storing thereon data associated with the product or service (Ananian: para.0530 “For example, the catalog server system may be configured to recommend tires to fit rims that have been cataloged by a user, irrespective of whether a vendor alliance exists between the vendor of the rims and the vendor of the tires. In this case the vendor of the rims and the vendor the tires typically agree on a common program logic for interrelating the tires to the rims via the catalog server system.” when a set of rims are cataloged by the user, thereby causing the semantics of the product information to be inserted into the catalog, such as in Fig. 4B, the system can access a database that contains the supplier for tires that would fit those rims.).
However, Ananian-Clare-Slosar-Ram does not explicitly disclose accessing the one or more data stores to extract transactional associations for operational instances of the product or service that are linked to a subscribed recipient; and based on the extracted transactional associations, accessing the one or more data stores to populate an instance of the data container with data in accordance with the user-defined rules and semantics.
Bastien discloses accessing the one or more data stores to extract transactional associations for operational instances of the product or service that are linked to a subscribed recipient (Bastien: para.0022 “The conditional behaviors are not defined as executable rules, but define non-static, behavior-driving data that are usable (when exported into an appropriate syntax) at run-time by individual consuming systems to realize dynamically different behavior based on different specific scenarios or combinations of selectable data values with the captured specification attributes that must be met or satisfied in order to present the offer or deliver the goods or services defined by the offer. For example, the presentment of an offer for a given product to a given consumer (such as a specific speed of internet service) may be dependent upon recognizing that consumer has purchased, subscribed to, or ordered another specified product, or on qualities of the customer (service location, customer type, segment), etc.).” system access ); and 
based on the extracted transactional associations, accessing the one or more data stores to populate an instance of the data container with data (Bastien: para.0024 “At 110 the processor creates different product template exports for different ones of the consuming systems in communication with the repository by translating the product template conditional behavior properties (and any associated offer attribute specifications as needed) into their respective different tool-specific syntaxes that are executable by rules engines of each of the systems at run-time. The product template exports are also stored in the catalog 108. At 112 the translated product template behavioral properties are exported from the catalog 108 to the consuming systems associated with the syntaxes of the translations, for use with their respective rule engines.” para.0026 “For example, if an existing template is defined for an internet service provider data product having a given speed, and if the new product is similar (a data product from the same provider but having a different speed), then the salient attributes of the new product are applicable to and populated into the existing product template to create an eligibility behavior condition for the new product. The conditional behavior may be a determination as to whether a user qualified for an upgrade based on dates of prior service acquisition, current speed and rates paid for that speed, etc., as a function of the different speed of the second product. “ system determines associations with client devices that have operational instances of the services, and provides product templates that are related to the operation of the product or service.),
in accordance with the user-defined rules and semantics (Bastien: Fig.3 222-224 para.0029 “Window 220 illustrates a set of rules 222 generated by a rules engine of a consuming system as a function of one or conditional behavior properties generated for the first Speed 1 product 204 as a function of the rank 206 and downgrade 208 specification. In some aspects the rule set 222 is created manually by a technical user; and in others automatically by a rules engine in a business support, operations support or operating system in communication with the catalog 108 as a function of the specification exports created at 110 and the tool-specific syntaxes translated at 112 from the product template generated at 104 and 106 from the Speed 1 product 204 data 206 and 208 and translated at 112 into appropriate system syntax and exported at 114. The rule set 222 template defines behaviors, properties and rules for subsequent similar or commonly categorized products, such as Speed 2 product 210.”  the offer is generated based on rules seen in Fig. 3, and semantics, the translated system syntax.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Ananian-Clare-Slosar-Ram with Bastien in order to incorporate accessing the one or more data stores to extract transactional associations for operational instances of the product or service that are linked to a subscribed recipient; and based on the extracted transactional associations, accessing the one or more data stores to populate an instance of the data container with data in accordance with the user-defined rules and semantics.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing an offer for a service that is compatible the recipient devices (Bastien: para.0023-para.0024).

Regarding Claims 14 and 18, they do not teach nor further define over the limitations of claim 6, therefore claims 14 and 18 are rejected under the same rationale as claim 6.

Claim 7, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ananian (US 2003/0028451 A1) in view of Clare et al. (hereinafter Clare, US 7,409,208 B1) in view of Slosar et al. (hereinafter Slosar, US 2018/0367629 A1) in view of Ramaratnam et al. (hereinafter Ram, US 2013/0275247 A1) in view of Bastien et al. (hereinafter Bastien, US 2015/0120479 A1) further in view of Sathish (US 2012/0117015 A1).
Regarding Claim 7 Ananian-Clare-Slosar-Ram-Bastien discloses claim 6 as set forth above.
However Ananian-Clare-Slosar-Ram-Bastien does not explicitly disclose wherein the instance is populated by: traversing a data hierarchy defined by the user-defined rules and semantics, querying data 
Sathish discloses wherein the instance is populated by: 
traversing a data hierarchy defined by the user-defined rules and semantics (Sathish: para.0055 “Following resolution of the input, the recommender manager module interacts with the rule logic engine 203 and/or rule parser 205 to traverse the nodes of the hierarchy and retrieve the appropriate rules or rules set based on the input. Based on the retrieved rules and the input, the rule logic engine 203 determines the target set of language tokens or tags to generate the recommendation information. “  the data hierarchy that is defined by rules, and context parameters as shows in para.0054, is traversed.), 
querying data from the one or more data stores based on the user-defined rules and semantics and the traversed data hierarchy (Sathish: para.0055 “In one embodiment, the query module 225 uses the target set of language tokens to query one or more databases of the service 113 or application 107 requesting the recommendations (e.g., databases of the service platform 111 and/or the content providers 115). The recommender manager module 201 then returns the results of the query to the requesting service 113 or application 107 via the output module 227 and the application programming interface 213.” using the rules gathered from traversing the hierarchy, a secondary database is queried for recommendations.); and 
linking the queried data to the instance (Sathish: para.0055 “The recommender manager module 201 then returns the results of the query to the requesting service 113 or application 107 via the output module 227 and the application programming interface 213.” the results of the query is added to the instance, the output, and sent to the api 213 to present to the user, such as in Fig. 5a-5b.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ananian-Clare-Slosar-Ram-Bastien with Sathish in order to incorporate wherein the instance is populated by: traversing a data hierarchy defined by the user-defined rules and semantics, querying data from the one or more data stores based on the user-defined rules and semantics and the traversed data hierarchy; and linking the queried data to the instance.


Regarding claim 8, Ananian-Clare-Slosar-Ram-Bastien-Sathish discloses claim 7 as set forth above.
Ananian further discloses wherein data is securely accessible by recipients of the populated content package (Ananian: para.0042-para.0043 “A key to this new model is the increasing use of "secured" networks. A secure network is a private network that employs standard Internet protocols and the public telecommunication system to securely share part of a business's information or operations with suppliers, vendors, partners, customers, or other select businesses.” the embodiments of Ananian are implemented in a secured network, and would therefore result in being able to access the populated content package securely.).
However Ananian does not explicitly disclose the queried data.
Sathish discloses the queried data (Sathish: para.0055 “The recommender manager module 201 then returns the results of the query to the requesting service 113 or application 107 via the output module 227 and the application programming interface 213.” the results of the query is added to the instance, the output, and sent to the api 213 to present to the user, such as in Fig. 5a-5b.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ananian-Clare-Slosar-Ram-Bastien with Sathish in order to incorporate the queried data.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving recommendation services when dealing with large sets of user historical data (Sathish, para.0001).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leung US 2015/0180736 A1 para.0037 shows the service templates are populated based on items sold by that vendor based on SLA, as seen in Fig. 3 306.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/             Examiner, Art Unit 2453                                                                                                                                                                                           

/KAMAL B DIVECHA/             Supervisory Patent Examiner, Art Unit 2453